         Case 1:18-cr-00212-AJN Document 190 Filed 07/30/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                7/30/2021
 ------------------------------------                         X
                                                              :
  UNITED STATES OF AMERICA                                    :    FINAL ORDER OF FORFEITURE
                                                              :
                   -v.-                                       :    S2 18 Cr. 212 (AJN)
                                                              :
  TYRONE WOOLASTON,                                           :
                                                              :
                                Defendant.                    :
                                                              :
  ------------------------------------                        X
               WHEREAS, on or about December 18, 2020, this Court entered a Preliminary

Order of Forfeiture as to Specific Property (the “Preliminary Order of Forfeiture”) (D.E. 175),

which ordered the forfeiture to the United States of all right, title and interest of TYRONE

WOOLASTON (the “Defendant”) in the following property:

                          i.        $6,000.00 in United States Currency, seized from Xavier Williams
                                    in Secaucus, New Jersey;

                          ii.       A .40 caliber , Glock Model 23 semi-automatic pistol, serial number
                                    GBC837 , with magazine and with attached laser seized from the
                                    Defendant in Secaucus us, New Jersey;

                          iii.      A .40 caliber Taurus Model PT940 semi-automatic pistol, serial
                                    number SRJ76310, with magazine seized from Xavier Williams in
                                    Secaucus, New, Jersey;

                          iv.       A 12-gauge, Franchi semi-automatic shotgun, serial number
                                    AA08624, with attached sling seized from a residence in Hillside,
                                    New Jersey;

                          v.        a 9 millimeter caliber HS Products, Model XD-9 semi-automatic
                                    pistol, serial number MG712071, with attached laser seized from a
                                    residence in Hillside, New Jersey; and

                          vi.       assorted ammunition and firearm components and accessories
                                    seized from a residence in Hillside, New Jersey

(i. through vi., collectively, the “Specific Property”);
         Case 1:18-cr-00212-AJN Document 190 Filed 07/30/21 Page 2 of 3




               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States= intent to dispose of the Specific Property, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,

provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a substitute for published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on January 26, 2021, for thirty (30) consecutive days, through February 24, 2021,

pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims

and Asset Forfeiture Actions and proof of such publication was filed with the Clerk of the Court

on July 29, 2021 (D.E. 187);

               WHEREAS, on or about April 27, 2021, notice of the Preliminary Order of

Forfeiture was sent by certified mail, return receipt requested, to: Xavier Williams, Newark, New

Jersey (the “Noticed Party”);



                                                  2
         Case 1:18-cr-00212-AJN Document 190 Filed 07/30/21 Page 3 of 3




               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been

filed;

               WHEREAS, the Defendant and the Noticed Party are the only individuals and/or

entities known by the Government to have a potential interest the Specific Property; and

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.      Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.

               3.      The United States Marshals Service (or its designee) shall take possession

of the Specific Property and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).



Dated: New York, New York
          July 30
       ____________, 2021

                                                       SO ORDERED:


                                                       ____________________________________
                                                       HONORABLE ALISON J. NATHAN
                                                       UNITED STATES DISTRICT JUDGE
                                                  3
